Citation Nr: 1806060	
Decision Date: 01/31/18    Archive Date: 02/07/18

DOCKET NO.  15-18 388A	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether withholding compensation for recoupment of separation pay was correct.  

(The issues of whether new and material evidence has been received to reopen previously denied claims for entitlement to service connection for a thyroid disability and bilateral knee disabilities, entitlement to service connection for bilateral knee disabilities, entitlement to an initial disability rating greater 10 percent for the service-connected lumbar spine disability and entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities will be addressed in a separate decision.)  



REPRESENTATION

Veteran represented by:	Michael Eby II, Agent



WITNESS AT HEARING ON APPEAL

The Veteran 




ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty in U. S. Navy from November 1983 to January 1994.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2013 determination by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

All records on the Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed, to include the transcript of the December 2017 Board hearing presided over by the undersigned Veterans Law Judge. 

As noted above, pursuant to BVA Directive 8430 (May 17, 1999), a separate decision will be issued to address other claims in appellate status.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).




FINDING OF FACT

In the December 2017 hearing before the Board, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal at the December 2017 Board hearing and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
K. J. Alibrando
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


